C. A. 4th Cir. [Certiorari granted, 454 U. S. 892.] Motions of National Association of Independent Schools, Lawrence E. Lewy, Independent Sector, International Human Rights Law Group, and Anti-Defamation League of B’nai B’rith for leave to file briefs as amici curiae granted. Motions for divided argument and for additional time for oral argument granted, and a total of one hour and 15 minutes allotted for oral argument to be divided as follows: 15 minutes for Goldsboro Christian Schools, Inc.; 15 minutes for Bob Jones University; 15 minutes for the United States; and 30 minutes for William T. Coleman, Jr., Esquire, as amicus curiae.